DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.
Applicants’ amendments to the claims and arguments filed on August 24, 2020 have been received and entered. Claims 1-12 19-22, 27-29 have been canceled, while claims 13, 26, 30, 47-52 have been amended. Claims 53-55 are newly added that are generally directed to the elected invention. The Friedrich’s declarations filed on August 24, 2020 have been received and entered. Claims 13-18, 23-26, 30-54 and 55 are pending in the application.
Election/Restriction
Applicant’s election of claims 13-18, 23-26 that correspond to earlier claims (13-18) invention of group II in the reply filed on July 20, 2016 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement between different species are hereby withdrawn.
Claims 41-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2016.
 Claims 13-18, 23-26, 30-40, 46-54 and 55 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2021, 04/20/2021 and  5/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections-35 USC § 103
Claims 13, 15-18, 23-25 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no .
Applicant’s arguments that Murphy does not teach a method comprising homogenous transgenic mouse at the IgH locus capable of breeding with another said transgenic mouse to provide germline transmission of said chimeric immunoglobulin heavy chain locus to subsequent generation mice, as required by each of the instant base claims is found persuasive. Murphy does not teach mice homozygous at the IgH locus, as claimed, that are capable of breeding to produce subsequent generation of mice. As acknowledged by Macdonald (US 20120322108), mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph severe deficit in fertility". (US 20120322108, at paragraph [220]). MacDonald notes in particular the fertility defect of the Murphy mice is due to lack of the Adam6 genes. While Macdonald does not specifically address the capability of Murphy mice to breed to subsequent generation mice, Macdonald clearly teaches that Murphy mice which are homozygous for IgH loci "exhibit a severe deficit in fertility". Therefore, Macdonald evidences that a Murphy mouse is incapable of "breeding to another said mouse to produce subsequent generation mice", as claimed. Further, the Friedrich’s declaration shows that the mouse of instant application as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments". Therefore, previous rejection of the claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Claims 13, 14, 15-18, 24-26, 30-40 and 46 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  and Tanamachi et al. (W02007/117410, IDS), Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) and Lonberg et al (US Patent 7501552, dated 03/10/2009)/ Grosveld et al (US PGPUB 20090307787, 12/10/2009, art of record). The rejection is withdrawn for the reasons discussed supra.
s 47, 49 and 51 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323), Tanamachi et al. (W02007/117410, IDS), as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) and Adams (Genomics. 2005 December; 86 (6):753-8, art of record). The rejection is withdrawn for the reasons discussed supra.

Maintained- Double Patenting
Claims 13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 177 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘177 using the method disclosed in the Stevens to produce antigen-specific antibody for the reasons of record.  
Claims 13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘827 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘827 using the method disclosed in the Stevens to produce antigen-specific antibody.  
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 431 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘431 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
s  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 15-16, 19, 23 and 25 of copending Application No. 14056434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 434 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘434 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4, 6-7, 10, 13-15, 17, 23 and 28-43 of copending Application No. 14750870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method as claimed in the 870 overlap with the method as claimed in the instant application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 14-15, 17-35 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 405 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘405 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims  13-18, 23-26, 30-54 and 55 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP .  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘700 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘700 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are encompass use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 313-18, 23-26, 30-54 and 55  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘236 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘236 using the method disclosed in the Stevens to produce antigen-specific antibody.
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims  13-18, 23-26, 30-54 and 55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic . This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims  13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims  13-18, 23-26, 30-54 and 55 remain  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims  13-18, 23-26, 30-54 and 55 remain  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. “Vectors and Approaches for the Eukaryotic Expression of nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632